DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Applicant’s amendment filed 12-2-2020.

3.	Claims 16-33 are pending and have been examined.

Response to Arguments
4.	The Applicant argues that the claims as amended by his latest response are now distinguishable from the claims of the related U.S. Patent 10,581,813 and that the obviousness-type double patenting rejection set forth in the previous Office action are overcome.
	The Examiner respectfully disagrees with the Applicant on this point. A review of the amended claims indicates that they recite substantially the same limitations as were previously presented and that they are “read on” fully by the claims of the Patent. The double patenting rejection has therefore been maintained.
	The Applicant additionally argues that the latest claim amendments overcome the 35 USC Sec. 112 rejections set forth in the previous Office action.
The Examiner agrees with regards to claim 16.  However, in lines 3-4 claim 25 still recites a limitation drawn to “…the 3GPP access network entity…” that lacks antecedent basis. In addition, claim 16 as amended raises a new issue of antecedent basis as detailed infra.

  Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17, and 20 of U.S. Patent No. 10,581,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent contain every element of the claims of the instant application and as such anticipate the claims of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a .

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 16-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “…the 3GPP network entity…” in line 11
Claim 25 recites the limitation “…the 3GPP access network entity…” in line 3-4.
There is insufficient antecedent basis for these limitations in the claims and therefore, the claims are indefinite.
As for claims 17-24 and 26-33: these claims are each dependent on a cancelled claim. Therefore, they are indefinite on this basis.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The Examiner is working a part-time schedule and can normally be reached on M, Tu, Th, F (alternate weeks) from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PAUL E CALLAHAN/Examiner, Art Unit 2437